Title: To Thomas Jefferson from Edmund Randolph, 30 June 1792
From: Randolph, Edmund
To: Jefferson, Thomas



Sir
Philadelphia, June 30. 1792.

Judge Wilson, to whom application was made for a citation in the writ of error, desired in Pagan’s case, has taken the subject into consideration again, at my instance. Not more than one half of the record was laid before him; and the portion, which he did not see, was the most important; as alone containing the matter, upon which a writ of error could be pressed. I cannot say, what may be the consequence of having drawn an opinion from a judge, even upon mutilated documents, and afterwards soliciting him to revise it. But Mr. Wilson confessed, that the business wore a different aspect since his inspection of the record at large, from what it assumed on its first mention to him; and requested, that it should remain, as it now is, until the body of judges shall assemble on the first monday in August in this city. I shall not urge him to an earlier decision, unless you insist upon it. I have the honor, sir, to be yr. mo. ob. serv.

Edm: Randolph

